Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
on pg. 5, each recitation of “bi-trivalent state” is confusing and needs further description or explanation of what is meant by this term.  
On pg. 7, “and is within patent claim 1 (independent claim).  Patent claim 2 (dependent claim) focussess” is superfluous and should be deleted.
On pg. 7, “is present in patent claim 4 (dependent claim)” should be deleted.
On pg. 9, “is present in patent claim 3 (dependent claim)” should be deleted.
Appropriate correction is required.


Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In chemical patent abstracts for processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not clearly and completely describe the instantly claimed process.  
Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “all” is superfluous and should be deleted for clarity.
In claim 1, line 2, “in particular … europium” is indefinite as to whether or not it is required by the claim.
In claim 1, line 3, “namely … britholites” is indefinite as to whether or not it is required by the claim.
In claim 1, line 6, “the reaction mixture” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 8, “the obtained reaction mixture” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 9, “it” is indefinite as to what it refers to or is.
In claim 1, line 9, “the given temperature” is indefinite as it lacks proper antecedent basis in the claim and is indefinite as to its metes and bounds.

In claim 1, line 11, “the liquid solution” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 13-14, “the solution obtained as a result of the previous process steps” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 14, “the divalent iron” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 15-16 and line 17 and line 20, “the solution obtained in the previous step” is indefinite as to which previous step is being referred to and as to which solution is considered to be “the solution”.
In claim 1, line 17-18, “the sediment” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 21-22, each recitation of “used as” is indefinite and should be replaced with  --the--.
In claim 1, line 22-23, each recitation of “the reaction mixture” is indefinite as it lacks proper antecedent basis in the claim.
In claim 1, line 24, “its initial stage” is indefinite as to what “its” is referring to; it appears that  --the initial stage--  was intended.
In claim 1, line 25, “typically being 2 or 3” is indefinite as to “typically”.
In claim 1, line 27, “a reduction-oxidation process” is indefinite as to what the steps of the reduction-oxidation process are.

In claim 1, last line, “the sediment” is indefinite as it lacks proper antecedent basis in the claim.
In claims 2,4,6,7, “used” is superfluous and indefinite and should be deleted for clarity.
In claims 3,5, “preferably 5%” is indefinite and should be deleted.


Claims 1-7 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1.  
WO 2016/201558 is the closest prior art but does not teach or suggest reoxidizing ferrous ions to ferric, adding NaOH to pH of 9-12 to form a precipitate, and then adding oxalic acid to the dried precipitate to dissolve iron and leave a rare earth peroxide or rare earth ozonide.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350.  The examiner can normally be reached on M,T,Th,F 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736